UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TASIEOBI SAMUEL OSERE,                 
                         Petitioner,
                v.
U.S. IMMIGRATION & NATURALIZATION              No. 02-1042
SERVICE; JOHN ASHCROFT, Attorney
General of the United States,
                       Respondents.
                                       
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A28-300-958)

                     Submitted: July 11, 2002

                     Decided: July 26, 2002

 Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Eric W. Schultz, SACKS & KOLKEN, Buffalo, New York, for Peti-
tioner. Robert D. McCallum, Jr., Assistant Attorney General, James
Hunolt, Allen W. Hausman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.
2                           OSERE v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Tasieobi Samuel Osere petitions for review of an order of the
Board of Immigration Appeals ("BIA") finding that he failed to estab-
lish exceptional circumstances warranting the Immigration Judge to
reopen the removal proceedings. Osere contends: (1) he established
his lateness to the Immigration Court was due to exceptional circum-
stances; (2) his right to due process was violated because he did not
have a meaningful opportunity to be heard; and (3) the Government
failed to show his marriage to an American citizen was not entered
in good faith but was established to receive immigration benefits.
Finding no reversible error, we affirm.

   This Court’s review of the BIA’s denial of a motion to reopen is
extremely deferential, and the decision will not be reversed absent
abuse of discretion. Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).
Motions to reopen are disfavored. INS v. Doherty, 502 U.S. 314, 323
(1992); 8 C.F.R. § 3.2(c) (2001). We find the BIA did not abuse its
discretion in finding Osere failed to establish exceptional circum-
stances warranting granting a motion to reopen. See 8 U.S.C.A.
§ 1229a(b)(5)(C)(i), (e)(1) (West 1999).

  We further find Osere’s right to due process was not denied
because he received proper notice and a meaningful opportunity to be
heard.

   We further find Osere’s challenge to the Government’s evidence
establishing his removability is waived. Osere did not raise this issue
before the BIA. Farrokhi v. INS, 900 F.2d 697, 700 (4th Cir. 1990).

  Accordingly, we affirm the BIA’s order. We deny the Govern-
ment’s motion to supplement the brief. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
                            OSERE v. INS                            3
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED